
	
		I
		111th CONGRESS
		1st Session
		H. R. 2898
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide support
		  services for family caregivers of disabled veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warrior Caregiver Assistance
			 Act.
		2.Support Services
			 for Family Caregivers
			(a)In
			 generalChapter 17 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					1786.Support
				services for family caregivers
						(a)TrainingThe Secretary shall make available
				interactive training sessions for family caregivers and individuals who provide
				such caregivers support under this chapter or through the aging network
				(including respite care providers, nursing care providers, and counselors).
				Such training shall—
							(1)be made available
				both in person and on an Internet website;
							(2)incorporate
				telehealth technologies to the extent practicable; and
							(3)teach techniques, strategies, and skills
				for caring for a disabled veteran, including, at a minimum, effective methods
				of—
								(A)caring for a veteran—
									(i)with
				post-traumatic stress disorder or a traumatic brain injury; and
									(ii)who was deployed
				in support of Operation Enduring Freedom or Operation Iraqi Freedom; and
									(B)recording details
				regarding the health of the veteran.
								(b)Access to
				support servicesThe Secretary shall provide family caregivers
				with information concerning public, private, and non-profit agencies that offer
				support to such caregivers. In providing such information, the Secretary
				shall—
							(1)collaborate with the Assistant Secretary
				for Aging of the Department of Health and Human Services in order to provide
				family caregivers access to Aging and Disability Resource Centers under the
				Administration on Aging of the Department of Health and Human Services;
				and
							(2)contract with a
				private entity to provide family caregivers with an Internet-based service that
				contains—
								(A)a directory of
				services available at the county level;
								(B)message boards and
				other similar tools that provide family caregivers with the ability to interact
				with each other and disabled veterans for the purpose of fostering peer support
				and creating support networks; and
								(C)comprehensive
				information explaining health-related topics and issues relevant to the needs
				of disabled veterans and family caregivers.
								(c)Information and
				outreachThe Secretary shall
				conduct outreach to inform disabled veterans and the families of such veterans
				of the services under this section. Such outreach shall include the
				following:
							(1)Public service
				announcements.
							(2)Brochures and
				pamphlets.
							(3)Full use of
				Internet-based outreach methods, including—
								(A)participating on
				social networking websites;
								(B)methods designed
				specifically for rural families; and
								(C)establishing a web page on the Internet
				website of the Department that—
									(i)is
				dedicated to caregiver support; and
									(ii)contains
				interactive elements, including providing information based on the location of
				the person using the web page.
									(d)DefinitionsIn this section:
							(1)The term aging network has the
				meaning given that term in section 102(5) of the Older Americans Act of 1965
				(42 U.S.C. 3002(5)).
							(2)The term
				caregiver services means noninstitutional extended care (as used
				in section 1701(6) of this title), including homemaker and home health aid
				services.
							(3)The term
				family caregiver means an individual who—
								(A)is a member of the family (including
				parents, spouses, children, siblings, step-family members, and extended family
				members) of a disabled veteran;
								(B)provides caregiver services to such veteran
				for such disability; and
								(C)may or may not
				reside with such
				veteran.
								.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 17 of title 38, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1786. Support services for family
				caregivers.
					
					.
			3.Counseling and
			 mental health services for family caregivers
			(a)In
			 generalSection 1782 of title
			 38, United States Code, is amended—
				(1)in the section
			 heading, by striking immediate;
			 and
				(2)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking ; or and inserting a semicolon;
					(B)by redesignating
			 paragraph (2) as paragraph (3); and
					(C)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)a family caregiver as defined in section
				1786 of this title;
				or
							.
					(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 17 of title 38, United States Code, is
			 amended by striking the item relating to section 1782 and inserting the
			 following new item:
				
					
						1782. Counseling, training, and mental
				health services for family
				members.
					
					.
			4.Respite care to
			 assist family caregiversSection 1720B of title 38, United States
			 Code, is amended—
			(1)in subsection (a),
			 by striking title. and inserting title or who receives
			 care from a family caregiver as defined in section 1786 of this title.;
			 and
			(2)by adding at the
			 end the following new subsection:
				
					(d)In furnishing respite care services under
				this section, the Secretary shall ensure that such services—
						(1)fulfill the needs
				of the veteran receiving care; and
						(2)are appropriate
				for the veteran (including by taking the age of the veteran into account when
				selecting the respite care provided to such
				veteran).
						.
			
